DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-11, 14-20, 23, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 11, 14-20 are drawn to a process.  
Claims 1, 2, 4-10, 23, and 24 are drawn to a gaming system.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of (1) rules for playing a game and thus a method of organizing human activity and mental steps.
Let us begin by considering the requirements of each independent claim: 
Taking Claim 1 as exemplary, the claim language centers on playing multiplayer game under a particular set of rules wherein the rules directs a game to be played over a plurality of rounds wherein a player selects a position on a display based this position an outcome is generated and scores are issued to players. Removing mentions of computer devices one can clearly see the claims outlining steps for said game, including “a selection of at least one of a plurality of display positions for its respective display device… display on its respective display device a respective modified game outcome, the respective modified game outcome corresponding to a respective initial game outcome that is modified based on the selection of that at least one display position received from its respective player interface... update a respective score based on its respective modified game outcome… identify a winning gaming device of the plurality of gaming devices based on the respective scores of the plurality of gaming devices”. Thus, the claims fall into the abstract idea category of “Methods of Organizing Human Activity.” The claims also state that the controller evaluates an outcome and tallies scores sent by gaming devices to determine a winner. However, this process can be completed using pen and paper which consists of solely mental steps and this represents an abstract idea. 
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the invention seeks to provide a multi-player game primarily played on slot machine devices. However, this does not offer an improvement to computer technology but only may provide a benefit to the casino industry. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. While Applicant claims machine items such as a controller and display, however Examiner takes Official Notice that such is well known and conventional in the gaming art.  Additionally, accepting of outcomes and tallying of scores are basic functions of the controller and thus the controller is merely a general computer and does not add significantly more to the abstract idea. Lastly the claims also that an initial outcome is generated and then transmitted to the game devices. This is a common reflection of a client server relationship wherein a server performs certain functions and relays the output to the clients, and a client performs certain functions and relays the output to the server. Thus, the network architecture is still recited with a high level of generality.
Therefore the claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.
Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. Applicant argues that there are improvements to the human experience that are caused by the improvement in technical changes of objects. Applicant lists examples such as improving the functioning of a car that would thus improve the experience for the driver. While this argument can be persuasive under specific circumstances, making changes to game play or providing new game play is not the technical equivalent to improving the handling of a car as the latter produces a physical transformation in the vehicle. Applicant then argues that the technical improvement provided by the invention is to send an initial game outcome to all of the gaming machines, which was not possible before as previously game outcomes were determined using random number generators. Examiner disagrees. Reviewing the claim language and the Specification, Applicant does not present a method of providing an initial outcome to each game machine other than to transmit one to each game machine, wherein the process is done by mere code. This appears to be more of a choice in the purpose of presenting a game then solving a problem related long standing in computer technology. Secondly, Examiner is not certain that such a problem existed as opposed to game designers not choosing to do this previously. For those reasons, Examiner is not convinced by Applicant’s argument and the claims remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715